IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

      PAZUNIAK LAW OFFICE, LLC and                   )
      GEORGE PUZUNIAK,                               )
                                                     )
                          Plaintiffs,                )
                                                     )    C.A. No. N14C-12-259 EMD
                     v.                              )
                                                     )
      PI-NET INTERNATIONAL, INC. and                 )
      LAKSHMI ARUNACHALAM,                           )
                                                     )
                          Defendants.                )

         ORDER ALLOWING FOR FILING OF NON-CONFORMING PAPERS

Lakshmi Arunachalam, Ph.D., Menlo Park, California, Defendant Pro Se.

George Pazuniak, Esquire, Pazuniak Law Office LLC, Wilmington, Delaware, Attorney for
Plaintiffs Pazuniak Law Office, LLC and George Pazuniak.

DAVIS, J.

       Upon consideration of Notice of Honest Services Fraud by George Pazuniak and Hon.

Judge Eric M. Davis of Delaware Superior Court, Which This Court Must Report to the DOJ and

FBI; Motion for New Trial with a New Judge due to Mistrial by Judge Davis (“Notice of Honest

Services Fraud”) filed by Defendant Lakshmi Arunachalam, Ph.D.; Defendant and Counter

Plaintiff Lakshmi-Arunachalam, Ph.D.”s Motion to Stay the Hearing Scheduled for February 20,

2017 and Motion for Judge Davis to File “Statement of Decision” Prior to 2/20/2017 (“Motion to

Stay”) filed by Dr. Arunachalam; Rules 7, 11 and 78 of the Superior Court Civil Rules (“Civil

Rule __”); and, the entire record of this civil action:

       1.       This is a civil action brought by Plaintiffs Pazuniak Law Office, LLC and George

Pazuniak (collectively, “Pazuniak Law”). Pazuniak Law seeks declaratory relief as to certain

funds held by Puzuniak Law. In addition, Pazuniak Law alleges that Defendants Pi-Net

International, Inc. (“Pi-Net”) and Dr. Arunachalam are liable to Pazuniak Law on claims of
common law libel and tortuous interference with prospective business opportunities. Dr.

Arunachalam has answered Pazuniak Law’s complaint and filed counterclaims.

        2.      Civil Rules 7, 11 and 78—as well as the Judicial Preferences of this Judicial

Officer—set out specific requirements for the contents and format of motions, briefs and other

papers to be filed with the Court.

        3.      The Notice of Honest Services Fraud and Motion to Stay do not conform to a

number of the requirements set out in these Civil Rules. For example, the Notice of Honest

Services Fraud and Motion to Stay both exceed the page limits and fail to use the appropriate

font size set out in Civil Rule 78. Moreover, both documents appear to violate Civil Rule 7(b) by

failing to state with particularity the grounds relied upon for relief.

        4.      Generally, non-conforming papers are not accepted for filing by the Prothonotary

without the need for an Order form the Court.

        5.      Understanding that Dr. Arunachalam is acting pro se, the Court directed the

Prothonotary to accept the Notice of Honest Services Fraud and Motion to Stay.

        6.      The Court has previously warned the parties in this civil action to conform with

all Civil Rules applicable to this civil action. This is the final warning with respect to non-

conforming papers.

        7.      Absent leave of the Court PRIOR to the filing of non-conforming papers, the

Prothonotary is directed to reject the non-conforming papers. Upon notice that the paper has

been rejected, a party may contact the Prothonotary to determine why the paper is non-

conforming and attempt to either (i) obtain leave of the Court for the filing of a non-conforming

paper or (ii) re-file the paper in a manner that conforms to the Civil Rules.




                                                   2
       IT IS HEREBY ORDERED, for the reasons set forth herein, that the Notice of Honest

Services Fraud and the Motion to Stay shall be accepted for filing by the Prothonotary.

Dated: February 16, 2017
Wilmington, Delaware


                                             /s/ Eric M. Davis
                                             Eric M. Davis, Judge




                                                3